 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VENCIL GREEN,                                        No. 2:19-cv-1324 JAM KJN P
12                         Plaintiff,
13              v.                                         ORDER
14    J. LINK,
15                         Defendant.
16

17            Plaintiff is a state prisoner proceeding pro se with this civil rights action seeking relief

18   pursuant to 42 U.S.C. § 1983. This action proceeds on plaintiff’s second amended complaint

19   (ECF No. 17) based on plaintiff’s retaliation claims against defendant Link. (See ECF No. 19.)

20            On February 26, 2020, plaintiff filed a motion for leave to amend his complaint.

21   However, plaintiff’s motion was not accompanied by a proposed third amended complaint. As a

22   prisoner, plaintiff’s pleadings are subject to evaluation by this court pursuant to the in forma

23   pauperis statute. See 28 U.S.C. § 1915A. Because plaintiff did not submit a proposed third

24   amended complaint, the court is unable to evaluate it.

25            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for leave to amend (ECF

26   No. 37) is denied without prejudice.

27   Dated: March 9, 2020
     gree1324.10b
28
                                                          1
